         Case 1:15-cr-00877-PAE Document 317 Filed 06/01/20 Page 1 of 2



THE LAW FIRM OF                                                         7 World Trade Center, 34th Floor
                                                                        New York, New York 10007

C ÉSAR           DE      C ASTRO , P.C.                                 646.200.6166 Main
                                                                        212.808.8100 Reception
                                  ATTORNEY AT LAW
                                                                        646.839.2682 Fax
                                                                        www.cdecastrolaw.com

May 29, 2020
Via ECF & E-mail
The Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007
(Email: EngelmayerNYSDChambers@nysd.uscourts.gov)




               Re:    United States v. Edwin Leon, 15 Cr. 877 (PAE)
Dear Judge Engelmayer:
We represent Edwin Leon in the above-referenced matter. We write pursuant to the Court’s May
26, 2020 Order directing counsel to file a letter addressing whether Mr. Leon is entitled to
compassionate release.

The undersigned have been working with Mr. Leon and his family since early April in an attempt
to secure his compassionate release from incarceration. To that end, on April 9, 2020, we
submitted a letter to the warden at Fort Dix FCI requesting that he be granted compassionate
release. By letter dated April 27, 2020, the warden at Fort Dix denied release to home
confinement but noted that our request for compassionate release would be considered
separately. We have not yet received a response with respect to that application. Since that date
we have been working with his family in an attempt to obtain medical records to support a
compassionate release motion to the Court now that exhaustion has been achieved.

Following the Court’s May 26, 2020 Order, we conferred with the government and they are
assisting us in obtaining Mr. Leon’s medical records from the Bureau of Prisons. Our
understanding is that they have not yet received the records.
         Case 1:15-cr-00877-PAE Document 317 Filed 06/01/20 Page 2 of 2



Accordingly, we respectfully request that the Court extend the date for the defense to file a
motion seeking Mr. Leon’s compassionate release until a time when we have received and
reviewed Mr. Leon’s BOP medical history and the date on which the government is to respond
be appropriately extended We apologize for any inconvenience and thank the Court for its
consideration.

Respectfully submitted,

       /s/

César de Castro
Valerie A. Gotlib

cc:    all counsel of record (via ECF)




             The request for an extension of the briefing schedule, see Dkt. 315, is
             granted. Defense counsel is to file his submission within three days of
             receiving Mr. Leon's medical records. The Government's response is due
             two days after the defense submission. If defense counsel has not received
             the medical records by June 8, 2020 counsel should file a status update on
             the docket. SO ORDERED.


                                    PaJA.�
                               __________________________________
                                     PAUL A. ENGELMAYER 6/1/2020
                                     United States District Judge
